DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The following office action is a Final Office Action in response to communications received on 12/28/2020. 
Currently, claims 2, 4-7, 10, 12-15, 18 and 20-24 are canceled; and therefore, claims 1, 3, 8, 9, 11, 16, 17 and 19 are pending in this application.
Claim Rejections - 35 USC § 101
3.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1, 3, 8, 9, 11, 16, 17 and 19 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category, for example, a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, since the claimed limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the 2019 Revised Patent Subject Matter Eligibility (2019 PEG). 
e.g. see the Federal Register Vol. 84, No. 4 Monday, January 7, 2019). For instance, the current claims correspond to managing personal behavior. 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: 
determine a resiliency score for an individual based on the performance of the individual on an assessment, the resiliency score indicative of the overall mental and physical status of the individual and based on a plurality of sub-values each respectively assigned to one of a plurality of categories of physical and mental health tested in the assessment; a plurality of exercises, each exercise of the plurality of exercises associated with one or more of the categories of physical and mental health; generate a customized physical and psychological profile for the individual based on the resiliency score, and create a personalized lifestyle management program for the individual that includes a subset of the plurality of exercises, an execution order of the plurality of exercises based on the profile, the management program including exercises directed to both physical and mental health; access support community via meetings with other individuals executing lifestyle management programs; simultaneously display: the resiliency score, the plurality of sub-values upon which the resiliency score is based, and information from the profile indicating strengths and weaknesses contributing to each of the plurality of sub-values; continually monitor a subsequent performance of the individual in following the created lifestyle management program as reflected in data received from the individual and, based on the subsequent performance of the individual in following the exercises in the created lifestyle management program; adjust the profile, the resiliency score, the plurality of sub-values and the information from the profile indicating strengths and weakness contributing to each the plurality of sub-values, simultaneously display the adjusted resiliency score, the adjusted plurality of sub-values and the adjusted information from the profile indicating strengths and weakness contributing to each of the adjusted plurality of sub-values.

— 	Considering claim 8, the following claimed limitations recite an abstract idea:

determining a resiliency score for an individual undergoing an assessment of a physical and mental status of the individual, the resiliency score indicative of the overall mental and physical status of the individual and based on sub-values each respectively assigned to one of a plurality of categories of physical and mental health tested in the assessment; generating a customized physical and psychological profile for the individual based on the resiliency score; creating a personalized lifestyle management program for the individual based on the profile that includes a subset of a plurality of exercises, the subset of the plurality of exercises in the lifestyle management program including exercises directed to both physical and mental health, an execution order of the subset of the plurality of exercises based on the profile; access support community via meetings with other individuals executing lifestyle management programs; simultaneously displaying: the resiliency score, the plurality of sub-values upon which the resiliency score is based, and information from the profile indicating strengths and weaknesses contributing to each of the plurality of sub-values; monitoring continually for data from the individual, the data relating to a subsequent performance of the individual in following the created lifestyle management program; and adjusting, based on the monitored performance of the individual in following the exercises in the created lifestyle management program, the profile, the resiliency score, the plurality of sub-values upon which the resiliency score is based, and the information from the profile indicating strengths and weakness contributing to each of the plurality of sub-values, wherein the adjusted resiliency score, adjusted sub-values and the adjusted information from the profile indicating strengths and weakness contributing to each of the adjusted sub-values are simultaneously displayed.

— 	Considering claim 16, the following claimed limitations recite an abstract idea: 

	determine a resiliency score for an individual undergoing an assessment of a physical and mental status of the individual, the resiliency score indicative of the overall mental and physical status of the individual and based on sub-values each respectively assigned to one of a plurality of categories of physical and mental health tested in the assessment; generate a customized physical and psychological profile for the individual based on the resiliency score; create a personalized lifestyle management program for the individual based on the profile that includes a subset of a plurality of exercises, the subset of the plurality of exercises in the lifestyle management program including exercises directed to both physical and mental health, an execution order of the plurality of exercises based on the profile; access support community via meetings with other individuals executing lifestyle management programs; simultaneously displaying: the resiliency score, the plurality of sub-values upon which the resiliency score is based, and information from the profile indicating strengths and weaknesses contributing to each of the plurality of sub-values; monitor continually for data from the individual, the data relating to a subsequent performance of the individual in following the created lifestyle management program; and adjust, based on the monitored performance of the individual in following the exercises in the created lifestyle management program, the profile, the resiliency score, the plurality of sub-values upon which the resiliency score is based, and the information from the profile indicating strengths and weakness contributing to each of the plurality of sub-values, wherein the adjusted resiliency score, adjusted plurality of sub-values and the adjusted information from the profile indicating strengths and weakness contributing to each of the adjusted plurality of sub-values are simultaneously displayed.

(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: a computing device, an interface, a database, a network, a non-transitory computer-readable medium, etc., wherein the additional elements are utilized to perform the process of: enabling a user to connect to a network; proving assessment to the user in order to determine a resiliency score for the user based on the assessment; storing exercises; generating a customized profile for the user; creating a personalized lifestyle management program; e.g. resiliency score, sub-values, etc.);  monitoring a subsequent performance of the created lifestyle management program; adjusting the data elements (e.g. adjusting the profile, the resiliency score, etc.); displaying the adjusted data elements simultaneously, etc.
Accordingly, the claimed additional elements fail to integrate the abstract idea into a practical application since the claimed additional elements are utilized merely to facilitate the abstract idea. 
The above demonstrates that the claimed additional elements are utilized merely as a tool to implement the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. This is because each claim, when considered a whole, fails to provide an improvement over the relevant existing technology.
(Step 2B)
Accordingly, when each of the current claims is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). Also see Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Particularly, the claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions. 
inventive concept”. 
It is also worth noting that—according to the original disclosure—the current claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure describes one or more commercially available conventional computing devices (e.g. a laptop, a desktop PC, a tablet, etc.), wherein the conventional computing device is arranged to communicate with a server over a conventional communication network (e.g. the Internet); and thereby the computing device allows a user(s) to participate in online activities; such as a lifestyle management program (e.g. see ¶[0042] to ¶[0049] of the specification).
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 3, 9,11,17 and 19). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further data manipulation process that a conventional computer system is serving to perform. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept”. 




Response to Arguments.
4.	Applicant’s arguments have been fully considered (i.e. the arguments filed on 12/28/2020). Applicant has attempted to summarize the current eligibility guidance (see pages 7 and 8 of the current argument). Applicant also argues (see pages 9-12 of the current argument), 
A. The Claims Are Not Directed To A Judicial Exception
Under the first prong of the patent eligibility analysis, Examiners must determine if a claim falls within three "enumerated groupings of abstract ideas" found in previous guideline . . . Applicant respectfully submits that the claimed invention is not directed to mathematical concepts, certain methods of organizing human activity or mental processes and is therefore patent eligible. 
The Office Action contends (beginning on page 3) that the claims are directed" certain methods of organizing human activity" or "mental processes." Applicant respectfully disagrees. Rather than being directed to certain methods of organizing human activity or mental processes, Applicant's claims are, as explained further below, directed to a computer-implemented lifestyle management platform that require a number of specifically claimed technical features.
In the Office Action, the Examiner cites virtually all of Applicant's claim elements in the independent claims as being directed to an abstract idea. Applicant respectfully disagrees. 
Applicant's claimed computing device-implemented online lifestyle management platform includes in representative claim 1, among other features, an interface to the lifestyle management platform (enabling network connectivity), an assessment evaluation tool . . . 
B. The Abstract Idea Is Integrated Into a Practical Application 
Assuming arguendo that the claim does recite a judicial exception, then it requires further analysis under the second prong of the revised Step 2A in order to evaluate whether the claim integrates the abstract idea into a practical application . . . 
The Applicant respectfully submits, assuming the Examiner finds the claims recite a judicial exception, that the pending claims are integrated into a practical application. For example, representative claim 1 includes, among other features, an interface to the lifestyle management platform (enabling network connectivity), an assessment evaluation tool . . . 
As explained in the guidance, Examiners evaluate integration into a practical application by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s) . . . 
Applicant respectfully submits that the limitations that are clearly not directed to managing personal behavior, including at least the claimed interface, assessment evaluation tool, exercise database, profile generator module and monitoring module . . . 
C. Each of the Claims As A Whole Amounts to Significantly More Than Any Of The Judicial Exceptions 



While Applicant's claimed invention includes some limitations that touch on managing personal behavior, Applicant's independent claims (1, 8 and 16) integrate any such features into the claimed management platform thereby enabling a continually monitored and available platform to provide an individualized lifestyle management 

	However, the Office disagrees with the above arguments at least for the following reasons:
Firstly, despite asserting that the current claimed invention is not directed to certain methods of organizing human activity or mental processes, Applicant appears to provide no convincing rationale to substantiate the above assertion. Instead, Applicant is simply concluding that the claims are directed to “a computer-implemented lifestyle management platform that require a number of specifically claimed technical features”. Applicant has also listed the limitations recited in claim 1 in order to support the above conclusion. 
However, the utilization of a computer system to manage the lifestyle of an individual (see claim 1) does correspond to certain methods of organizing human activity since it is an activity directed to managing personal behavior. Although the claims recite various computer elements (e.g. a computing device, an interface, a database, a network, a non-transitory computer-readable medium, etc.), these computer elements are utilized merely to facilitate the above abstract idea; such as: enabling a user to connect to a network; proving assessment to the user in order to determine a resiliency score for the user based on the assessment; storing exercises; generating a customized profile for the user; creating a personalized lifestyle management program; providing a dashboard that enables the user access to online community; displaying data elements e.g. resiliency score, sub-values, etc.);  monitoring a subsequent performance of the created lifestyle management program; adjusting the data elements (e.g. adjusting the profile, the resiliency score, etc.); displaying the adjusted data elements simultaneously, etc.
Thus, the mere use of a computer-implemented platform does not necessarily imply that the claims are “significantly more” than an abstract idea. Particularly, when each of the current claims is considered as a whole, the claimed computer elements (additional elements) fail to provide meaningful limits on practicing the abstract idea. Consequently, Applicant’s arguments are not persuasive.  
Applicant also appears to mix-up the elements directed to the abstract idea and those directed to the additional elements. For instance, Applicant asserts, “representative claim 1 includes recites limitations not directed to managing personal behavior such as an interface to the lifestyle management platform, an assessment evaluation tool, an exercise database, and a profile generator module. Independent claims 8 and 16 recite similar features”
However, the elements that Applicant identified above are computer elements; and therefore, the above elements do not correspond to the abstract idea. It is also worth noting that the office-action does not consider the above computer elements as an abstract idea. As already pointed out above, the claimed computer elements are utilized merely to facilitate the implementation of the abstract idea; and therefore, the claims fail to amount to “significantly more” than an abstract idea. 

Secondly, Applicant also assumes that the claims integrate the abstract idea into a practical application; however, Applicant is again simply listing the limitations recited in claim 1 in order to support the above assumption. Thus, no specific evidence is abstract idea into a practical application. To show whether a given claim integrates an abstract idea into a practical application, one has to demonstrate a claim element—or a combination of claim elements—that provides an improvement to the relevant existing technology. In the instant case, none of the current claims implements an element—or a combination of elements—that provides an improvement to the relevant existing technology. Instead, each of the current claims is utilizing the existing technology merely as a tool to facilitate the implementation of the abstract idea (see the analysis presented under section §101). 
	Applicant has also repeated the same assertion that the claims involve limitations that are not directed to managing personal behavior. For instance, Applicant asserts, “the limitations that are clearly not directed to managing personal behavior, including at least the claimed interface, assessment evaluation tool, exercise database, profile generator module and monitoring module, are more than sufficient to integrate the alleged abstract idea into a practical application” 
However, as already pointed out above, the claimed computer elements (e.g. the interface, assessment evaluation tool, exercise database, etc.) are not considered to be abstract idea. Accordingly, Applicant’s attempt to simply emphasize such computer elements is certainly not persuasive. Moreover, as already discussed above, the computer elements do not impose meaningful limits on practicing the abstract idea since they are used merely as a tool to facilitate the abstract idea.
Thirdly, Applicant’s assertion directed to Step 2B of the eligibility analysis is also not persuasive. For instance, Applicant asserts that “While Applicant's claimed invention includes some limitations that touch on managing personal behavior, Applicant's independent claims (1, 8 and 16) integrate any such features into the claimed management platform thereby enabling a continually monitored and available platform to provide an individualized lifestyle management program that is always available and  dynamically updated in response to new information received from the individual and is also continually accessible via the individual's client computing device”.
However, the continuous monitoring implied in the claim is directed to a conventional data gathering process. Particularly, additional or updated assessment is presented to the user so that the user provides data relating to the above updated assessment; and wherein the system generates, based on the analysis of the data received from the user, updated information (e.g. updating the user’s profile, the profile score, etc., see claim 1). 
The above demonstrates that the claimed computer system is indeed serving to perform conventional computer functions, wherein input data is gathered from the user; and thereby one or more results are generated to the user based on the analysis of the input data. Accordingly, when each of the current claims is considered as a whole (i.e. all claimed elements both individually and in combination), none of the current claims involves an element—or a combination of elements—that amounts to “significantly more” than the abstract idea. Consequently, Applicant’s arguments directed to Step 2B are also not persuasive. 
Thus, at least for the reasons discussed above, the Office concludes that none of the current claims amounts to “significantly more” than an abstract idea. 

Conclusion
	Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN HUNTER can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715